Brooke, J.
(dissenting). As I read the opinions delivered when this case was before the court on another occasion, but one question of fact was left for the determination of the jury. That question is whether the defendant made proper effort to acquaint the engineer and. conductor of engine extra 1104, with the dangerous condi*48tion of the track. It is settled in this trial, as it was in the former, that the message (Exhibit 1) was sent by defendant’s dispatcher, Crouch, to Humphrey, the agent at Corunna; It is likewise undisputed that the message was received by Humphrey before the arrival of the special at Corunna. The conductor denies all knowledge of the message, and the engineer is dead. The jury having found (whether against the weight of the evidence or not need not be determined) that the message was not in fact delivered to either the conductor or engineer, the question still remains as to whether or not the defendant used due care to secure its delivery.
As I view the matter, the inquiry narrows itself down to ascertaining whether it was in accordance with proper railroading to convey the information by means of a message, which was done, or whether, in the exercise of due care, defendant should have conveyed the information to the crew of the special in the form of an order. This question is, I think, clearly one upon which men of ordinary information are incapable of forming a reliable judgment. It is one which peculiarly calls for the expert opinion of those who by reason of their skill and experience in railroading are qualified to speak.
Defendant offered such testimony which was (I think erroneously) excluded. Grand Rapids, etc., R. Co. v. Huntley, 38 Mich. 537 (31 Am. Rep. 321); Coburn v. Booming Co., 72 Mich. 134 (40 N. W. 198); Underwood v. A. W. Stevens Co., 149 Mich. 39 (112 N. W. 487). I am of the opinion, too, that the court erred in excluding evidence on the part of the defendant of its custom in conveying information of the character of Exhibit 1. Whalen v. Railroad Co., 114 Mich. 512 (72 N. W. 323); Carr v. Tunnel Co., 131 Mich. 592 (92 N. W. 110); La Barre v. Railway Co., 133 Mich. 192 (94 N. W. 735).
The judgment should be reversed, and a new trial ordered.
Bird, J., did not sit.